Citation Nr: 1640496	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following November 2011 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2016 the Veteran testified before the undersigned by videoconference.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of acoustic trauma incurred during active service.  

2.  The Veteran's PTSD is manifested by total occupational and social impairment.  

3.  The award of a 100 percent rating for PTSD has rendered the issue of entitlement to a TDIU moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a 100 percent rating for PTSD have been met. 38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011 and July 2014 correspondences, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements has also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for the Veteran's claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).

Entitlement to service connection will be granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a). 

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a), including sensorineural hearing loss which is categorized as "organic disease of the nervous system."  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his bilateral hearing loss is as a result of acoustic trauma sustained in active service.  The Board notes that the Veteran has been granted service connection for tinnitus based upon hazardous noise exposure in service.  Therefore, exposure to hazardous noise has been conceded.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

A review of the Veteran's service treatment records shows an August 1965 enlistment audiological evaluation that showed the following:



HERTZ

500
1000
2000
3000
4000
RIGHT
(25) 10
(5) -5
(5) -5
N/A
(40) 35
LEFT
(20) 5
(10) 0
(0) -10
N/A
(20) 15

The examiner did not identify any hearing impairment on examination, and assigned a "PUHLES" profile of "1" in the category for hearing.

A March 1966 service treatment record shows that the Veteran was assessed with a 15 out 15 for both the right and left ears.  

An August 1966 separation examination report shows that the Veteran was assessed with 15 out of 15 for both the right and left ears.  

An October 2011 statements from the Veteran's sister and two of his friends, reports that they knew the Veteran when he returned from active duty and noticed he had issues with his hearing.

An October 2011 VA audiological examination report shows that the Veteran's service medical records indicate that the Veteran was diagnosed with hearing loss.  The examiner reported that opinion as to whether the Veteran's bilateral hearing loss was incurred in or caused by active service could not be provided without resorting to speculation.  The examiner reported that the Veteran was exposed noises during service such as rifle fire during training sessions as well as helicopter engine noise, artillery fire, grenade and machine gun fire.  The examiner also reported that prior to the service the Veteran drilled heads for engines for three months and after the service spent two years making engines for trucks.  The examiner noted that for the Veteran's remainder of his career he was a truck driver.  The Veteran denied recreational noise exposure.  The examiner remarked that the Veteran's audiological screening during enlistment showed hearing loss in the right ear at 4000 Hz.  The examiner noted that subsequent evaluations were completed using a whisper test which was not frequency specific so the Veteran's hearing sensitivity at the end of service was unknown.  The examiner also reported that it was unclear if the hearing loss at the 4000 Hz increased as a result of service.  The examiner also reported that the Veteran's hearing loss preexisted service but an opinion whether the hearing loss was aggravated by service could not be provided without resorting to mere speculation.  

During the June 2016 Board hearing before the undersigned, the Veteran testified to acoustic trauma during service and that he was not afforded hearing protection.  He also testified that he noticed hearing loss when he came home from active duty and started talking to people.  He reported that he continued to have hearing issues since service.

The Board notes that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  When the claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  In such cases, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  38 C.F.R. § 3.322 (2015).

The Board initially notes that the Veteran's entrance examination clearly shows a pre-existing hearing loss in the right ear, in that he exhibited a 35-decibel loss (under the current ISO standard) at 4000 Hz.  In McKinney v. McDonald, 28 Vet.App. 15 (2016), however, the U.S. Court of Appeals for Veterans Claims held that for the purposes of 38 U.S.C. § 1111, where the degree of hearing loss noted on an entrance examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, a Veteran is entitled to the presumption of soundness.  The facts in this case are indistinguishable from those in McKinney.

Accordingly, the Board finds that, pursuant to McKinney, the right ear hearing loss is entitled to the presumption of soundness.

Turning to whether service connection for bilateral hearing loss is warranted, the VA examiner was unable to provide an opinion without resorting to speculation and based that on a finding that the Veteran was not provided an audiogram at separation and a whisper test was administered.  The absence of medical records or service diagnosis cannot be the sole basis for a negative etiological opinion, especially when a Veteran, as is the case here, has competently reported that he first experienced hearing impairment in service and that those symptoms have continued since separation from service.  Therefore, the Board finds the October 2011 VA examination report and opinion not an adequate basis for a denial of entitlement to service connection.

The Board notes that the Veteran has testified that he noticed hearing difficulties when he returned from active service and has also provided statements from his sister and friends who confirm that he had hearing issues when he was discharged from active service in 1967.  

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331  Fed. Cir. 2006).  Here, the Veteran, his sister, and his friends, are competent to identify hearing impairment, and their statements are credible.

In sum, the Veteran was exposed to hazardous noise while in active service.  He competently reports that he first experienced hearing impairment in active service and that he has continued to experience hearing impairment since separation from service.  These statements are found credible by the Board.  

Accordingly, the Board finds that the evidence is at least in equipoise for the claim of entitlement to service connection for bilateral hearing loss.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 

The Veteran's PTSD has been assigned a 70 percent rating as pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

An November 2013 VA examination report shows that the Veteran was diagnosed with PTSD.  The examiner remarked that the Veteran displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  Clinical evaluation showed that the Veteran was on his third marriage and was married twice before.  He reported that his first marriage ended due to his drinking and being argumentative.  He reported that his second marriage ended as he could not keep a job and had anger issues.  The Veteran was married to his current wife for 23 years and has a good relationship with her.  He reported that he did not go out much but did go to the movies on occasion.  He reported that he would rather be alone but does maintain relationships with his family and attends American Legion meetings once per month.  The Veteran reported sleeping difficulties, physiological reactivity, flashbacks, hypervigilance, startled response, irritable anger and outburst, avoiding crowds, isolated suspiciousness, depressed mood, poor motivation, and low energy.  The examiner noted that the Veteran was oriented times four, cooperative and appropriately groomed.  His thought processes were coherent and goal directed.  He reported short term memory loss such as forgetting things asked or things needed when walking into a room.  He denied hallucinations, delusions, suicidal ideations, and homicidal ideations.  His insight and judgment were fair.  Other symptoms noted by the examiner were depressed mood, anxiety, flattened effect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like settings, inability to establish or maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  

An August 2014 VA examination report shows that the Veteran was diagnosed with PTSD and depression.  PTSD was noted to cause hyperarousal, hypervigilance, avoidance, emotional numbing, intrusive recollections, problems with interpersonal relationships, and nightmares.  Depressed mood was noted to cause irritability, mild memory loss, hopelessness, worthlessness, low motivation, problems with attention and concentration.  The examiner reported that the Veteran showed occupational and social impairment with deficiencies in most areas such as work, school, family relations, judge, and thinking and/or mood.  The examiner noted symptoms of depressed mood, suspiciousness, near continuous pain or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner remarked that the Veteran continued to experience disruptive sleep in that ruminative thoughts tended to keep him from falling asleep, while he awakened with nightmares that did not increase in frequency (2-3x/week), but remained disturbing.  The Veteran reporting waking profusely sweating and as a result, he had to purchase new pillows on a regular basis.  He has also grew more isolative, preferring to be alone and avoided crowds.  He reported intrusive recollections and flashbacks on occasion, and was hypervigilant.  The examiner noted that while symptoms of PTSD had not worsened, the Veteran  seemed to be experiencing a deepening depression over time, with loss of appetite and unanticipated weight loss.  The Veteran was noted to be unmotivated with low to no energy, and feelings of irritable with tendency toward violence.  The Veteran also reported a loss of interest in sporting events, socializing, hunting, fishing, and felt hopeless.  

A May 2016 VA examination report shows that the Veterans psychiatric disability caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was married for the past 25 years and described the relationship as good.  He reported that he kept in touch with his brother and sister but had few friends.  He reported that he was not a social person and preferred staying home.  He also reported that he had no hobbies or desires to engage in activities.  The Veteran reported that the retired at the age of 61 after working as a truck driver for the majority of his career.  The examiner noted symptoms of PTSD consisting of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and a difficulty in establishing and maintaining effective work and social relationships.  Behavioral observations were that the Veteran was well groomed, casually dressed, cooperative, friendly, oriented times four, depressed, logical thought processes, denied suicidal or homicidal ideations, denied hallucinations or delusions, good insight and good judgment.  With regard to unemployability, the examiner reported that the Veteran did not present with gross impairment in thought processes or content; did not have delusions or hallucinations; did not display grossly disorganized or inappropriate behavior; denied suicidal or homicidal ideations; was able to independently manage his activities of daily living; and was organized to person, place, time, and situation.  

During the June 2016 Board videoconference hearing, the Veteran reported experiencing flashbacks, nightmares, and intrusive thoughts.  The Veteran reported that he was a loner and stayed in his garage as he did not like to be bothered.  He reported being hyperaroused all the time.  The Veteran reported that he had been fired over the years from employment due to angry outburst he experienced.  The Veteran also reported that when he walked into rooms he could not remember why he walked into them.  Additionally, he reported that he forgot the names of his nieces and nephews during visits four to five times per year.  The Veteran also reported that he would have suicidal thoughts after arguments.   

In this case, the Board finds that the VA examination reports of record and the Veteran's testimony during the Board hearing sets forth a description of the Veteran's current PTSD symptoms that persuasively demonstrated that his PTSD is productive of total occupational and social impairment.  With regard to employment, the Veteran reported retiring in 2007 at the age of 61.  The Veteran reported having angry outbursts with co-workers during his career which caused him to get fired a few times.  He reported that his outbursts were a reason why he preferred to work as a truck driver.  He also reported that he would have road rage.  These angry and irritable outburst were specifically discussed by both the November 2013 and August 2014 VA examination reports that also noted the Veteran's difficulties concerning areas such as work.  It is these descriptions of the severity of the Veteran's PTSD symptoms, and the effect of these symptoms on his work situation, that provides a basis for finding that the Veteran's PTSD disability more nearly approximates total occupational and social impairment, which is the level of impairment contemplated by a 100 percent rating.

Additionally, the above evidence reflects that during the entire claim period the Veteran has been continuously unable to function socially as he has shown isolative behavior and prefers to stay at home or in his garage.  While the Veteran maintains a relationship with are spouse and other family members, other social interaction have been shown to be limited.  Additionally, the Veteran has been diagnosed with memory loss to include his reports of walking into a room and forgetting why he was in the room, and forgetting the names of close relatives such as his nieces and nephews.   The Veteran also reported that he did not engage in any hobbies or activities. 

The Board finds that the evidence of record is in at least equipoise that the Veteran has been unemployed and unable to function socially due to PTSD and its associated symptoms during the entire claim period.  Although he does have some social contacts, the combination of his occupational and social impairment most closely approximates the criteria for a 100 percent rating.  An increased 100 percent rating is thereby warranted for the entire claim period and the full benefit sought on appeal is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 941 (2015).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for PTSD.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule. 38 U.S.C.A. § 1155 (West 2014).  

TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a) (2015).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran is not seeking special monthly compensation at the housebound rate, and the record does not otherwise reasonably raise that matter.  Further, the only other disability for which the Veteran is service-connected is tinnitus (evaluated as 10 percent disabling), and the Veteran does not contend, nor does the record even remotely suggest, that the tinnitus impacts on his employability.  Instead, the Veteran, as noted on his February 2014 claim seeking a TDIU, only mentioned PTSD as the disability impacting on his employability.  The Board points out that a TDIU in this case would only be relevant to a special monthly compensation claim where the PTSD is not considered, meaning that the only disorder that can be considered in addressing whether a TDIU is warranted is tinnitus.  As already noted, the Veteran does not contend that the tinnitus has played any role in employability impairment.  Moreover, the Board points out that the effective date of the PTSD increase will pre-date the date of claim for the TDIU.  

Consequently, the grant of a 100 percent rating for PTSD has rendered the issue of a TDIU moot. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to a rating of 100 percent for PTSD is granted.

The appeal as to entitlement to a TDIU is dismissed.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


